Citation Nr: 1011229	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dizzy spells.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the Veteran's request to reopen a previously denied 
claim of entitlement to service connection for dizzy spells.  
The RO also denied entitlement to service connection for 
residuals of a cerebrovascular accident and for hypertension.

In January 2010, the Veteran wrote that he wished to withdraw 
his appeal.


FINDING OF FACT

In a January 2010 statement, prior to promulgation of a 
decision in the claims of entitlement to service connection 
for residuals of a cerebrovascular accident and hypertension, 
and the claim to reopen the issue of entitlement to service 
connection for dizzy spells, the Veteran wrote that he wished 
to withdraw that appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a January 2010 letter, the Veteran wrote that he withdrew 
his appeal in its entirety.  With respect to the claims on 
appeal, there is no remaining allegation of error of fact or 
law for appellate consideration, and the appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.  As the appeal is dismissed, 
it is not necessary to discuss VA's duties to notify and 
assist the Veteran with respect to the claims.


ORDER

The appeal to the denial of entitlement to service connection 
for residuals of a cerebrovascular accident and hypertension, 
as well as the appeal to the decision declining to reopen the 
claim of entitlement to service connection for dizzy spells, 
are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


